Title: To James Madison from Henry Dearborn, 22 March 1813
From: Dearborn, Henry
To: Madison, James


Sir,Albany March 22d. 1813
I have recently been informed that intimation had been circulated at Washington that Majr. Wingate my Son in law, Mr. Ilsley, the Collector at Portland and several other respectable charactors at Portland & Bath, had favour’d the Clintoinan [sic] faction, and it is feared that the story had reached you. My personal & particular knowledge of the sentiments & conduct of those Gentlemen authorises me to ascert in the most positive manner, that a more unfounded & infamous falshood could not have been invented. I would not have troubled you with this letter had I not some reason to suspect that you may have been deceived by intimation invented & circulated from the basest motives, nor would I have said anything on the subject, had I not possessed such unequivocal knowledge of the sentiments & actions of several of these Gentlemen as to authorise me to speak with certainty. No man has more pointedly reprobated the unprincipled conduct of the advocates of Mr. Clinton in the late Election than the Wingates & Ilslies, & Mr. Jewett. With the most respectfull concideration I am Sir your Obedt. Servt.
H. Dearborn
